UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-09154 PARADIGM HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 38-3813367 (State or other jurisdictionof incorporation or organization) (IRS Employer Identification No.) 9, 3RD FLOOR ROCKVILLE, MARYLAND (Address of principal executive offices) (Zip Code) (301) 468-1200 (Registrant's telephone number, including area code) None (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox Shares of common stock issued and outstanding on August 9, 2011 were 47,663,701 including restricted shares of 2,625,000 and treasury share of 13,848,183. PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. (Removed and Reserved) 42 Item 5. Other Information 42 Item 6. Exhibits 43 SIGNATURES 2 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q includes and incorporates by reference forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements include future events and our future financial performance. These statements involve known and unknown risks, uncertainties and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These forward-looking statements are identified by their use of terms and phrases such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “will” and similar terms and phrases, and may also include references to assumptions. These statements are contained in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and other sections of this Quarterly Report on Form 10-Q. Such forward-looking statements include, but are not limited to: ● Funded backlog; ● Estimated remaining contract value; ● Our expectations regarding the U.S. Federal Government’s procurement budgets and reliance on outsourcing of services; and ● Our financial condition and liquidity, as well as future cash flows and earnings. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of these statements.These statements are only predictions. Actual events or results may differ materially. In evaluating these statements, the reader should specifically consider various factors, including the following: ● the failure to obtain, delays in obtaining or adverse conditions contained in any required approvals in connection with the Merger(as defined below); ● the failure to consummate or delay in consummating the Merger for any reason; ● the outcome of any legal proceedings that may be instituted against the Company and others related to the Merger Agreement; ● Changes in U.S. Federal Government procurement laws, regulations, policies and budgets; ● The number and type of contracts and task orders awarded to us; ● The integration of acquisitions without disruption to our other business activities; ● Changes in general economic and business conditions and continued uncertainty in the financial markets; ● Technological changes; ● The ability to attract and retain qualified personnel; ● Competition; ● Our ability to retain our contracts during any rebidding process; and ● The other factors outlined under “Risk Factors” included in our Annual Report on Form 10-K for the year ended December 31, 2010 and in this Quarterly Report on Form 10-Q. If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, actual results may vary materially from those expected, estimated or projected. We do not undertake to update our forward-looking statements or risk factors to reflect future events or circumstances. Table of Contents PART I: FINANCIAL INFORMATION Item 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PARADIGM HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2011 December 31, 2010 ASSETS (unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable - contracts, net Costs and earnings in excess of billings on uncompleted contracts Restricted cash Prepaid expenses Deferred income tax assets Other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred financing costs, net Deferred income tax assets, net of current portion Other non-current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Bank overdraft $ $ Notes payable — line of credit Notes payable — promissory note, net of issuance discount Accounts payable and accrued expenses Accrued salaries and related liabilities Corporate income tax payable Mandatorily redeemable preferred stock - $.01 par value, 10,000,000 shares of preferred stock authorized with 6,206 shares designated to Series A-1 Senior Preferred Stock, 6,031 shares issued and outstanding as of June 30, 2011 and 6,115 shares issued and outstanding as of December 31, 2010, respectively Other current liabilities Total current liabilities Long-term liabilities Other non-current liabilities Mandatorily redeemable preferred stock, noncurrent portion Put warrants Total liabilities Commitments and contingencies Stockholders’ deficit Common stock - $.01 par value, 250,000,000 shares authorized, 45,038,701 shares issued as of June 30, 2011 and 44,671,598 shares issued as of December 31, 2010, respectively, of which 13,848,183 shares are held in the treasury Additional paid-in capital Accumulated deficit (7,050,390 ) (4,335,105 ) Total stockholders’ deficit (2,560,024 ) (39,333 ) Total liabilities and stockholders’ deficit $ $ The accompanying Notes to the Condensed Consolidated Financial Statements are an integral part of these condensed consolidated financial statements. 3 Table of Contents PARADIGM HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Contract Revenue Service contracts $ Repair and maintenance contracts Total contract revenue Cost of revenue Service contracts Repair and maintenance contracts Total cost of revenue Gross margin Selling, general and administrative Income from operations Other income (expense) Interest income Change in fair value of put warrants (1,371,746 ) (2,755,390 ) (1,358,554 ) Interest expense – mandatorily redeemable preferred stock (523,219 ) (453,474 ) (1,024,262 ) (899,517 ) Interest expense - other (257,817 ) (171,286 ) (536,730 ) (280,450 ) Total other expense (752,913 ) (1,995,545 ) (4,297,626 ) (2,537,552 ) Income (loss) from operations before income taxes (1,836,813 ) (2,554,188 ) (2,334,216 ) Provision for income taxes Net income (loss) attributable to common shareholders $ $ ) $ ) $ ) Weighted average number of common shares: Basic Diluted Net income (loss) per common share Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) The accompanying Notes to the Condensed Consolidated Financial Statements are an integral part of these condensed consolidated financial statements. 4 Table of Contents PARADIGM HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based compensation Depreciation and amortization Amortization of deferred financing costs Amortization of debt discount Accretion of preferred stock Change in fair value of put warrants Deferred income taxes (137,862 ) (180,944 ) (Increase) Decrease in Accounts receivable - contracts, net (824,386 ) (340,802 ) Costs and earnings in excess of billings on uncompleted contracts Restricted cash (4,000,000 ) Prepaid expenses (14,548 ) Other current assets (561,294 ) Other non-current assets (Decrease) Increase in Accounts payable and accrued expenses (3,156,934 ) (619,414 ) Accrued salaries and related liabilities (175,501 ) Other current liabilities (144,170 ) Other non-current liabilities (35,300 ) (27,790 ) Net cash provided by (used in) operating activities (4,627,638 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (5,231 ) (21,531 ) Net cash used in investing activities (5,231 ) (21,531 ) CASH FLOWS FROM FINANCING ACTIVITIES Bank overdraft Proceeds from notes payable Payments on mandatorily redeemable preferred stock (100,000 ) Debt issuance costs (206,021 ) Proceeds from line of credit Payments on line of credit (23,238,546 ) (20,600,666 ) Net cash (used in) provided by financing activities (330,329 ) Net decrease in cash and cash equivalents (94,746 ) (884,659 ) Cash and equivalents, beginning of period Cash and cash equivalents, end of period $ $ 5 Table of Contents For the six months ended June 30, SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the year: Cash paid for income taxes $ $ Cash paid for interest $ $ Non-cash financing activities: Issuance of 367,103 shares and 3,428,571 shares of common stock in lieu of cash payment on financing fee incurred on amendment or issuance of promissory note as of June 30, 2011 and 2010, respectively $ $ Debt issuance costs incurred but not paid $ $ The accompanying Notes to the Condensed Consolidated Financial Statements are anintegral part of these condensed consolidated financial statements. 6 Table of Contents PARADIGM HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation Paradigm Holdings, Inc. (the “Company” or “Paradigm”) is the parent of the wholly owned subsidiaries, Paradigm Solutions Corp., Trinity Information Management Services (“Trinity”) and Caldwell Technology Solutions, LLC (“CTS”). On December 14, 2010, the Company reincorporated from the State of Wyoming to the State of Nevada pursuant to the merger of Paradigm Holdings, Inc., a Wyoming corporation (“Paradigm Wyoming”), into its wholly-owned subsidiary, Paradigm Holdings, Inc., a Nevada corporation (“Paradigm Nevada”).References to the Company in this Quarterly Report on Form 10-Q relate to Paradigm Wyoming and/or Paradigm Nevada as the context requires. Reference is made to the Annual Report on Form 10-K for the Company for the year ended December 31, 2010 filed with the Securities and Exchange Commission (the “SEC”) for additional information on our corporate structure. The interim condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the SEC. Therefore, certain financial information and footnote disclosures accompanying annual financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) are omitted in this interim report. The interim condensed consolidated financial statements and notes thereto should be read in conjunction with the Annual Report on Form 10-K for the Company for the year ended December 31, 2010. The accompanying unaudited condensed consolidated financial statements for the Company reflect all normal recurring adjustments that are necessary, in the opinion of management, to present fairly the results of operations in accordance with GAAP. All significant intercompany accounts and transactions have been eliminated in consolidation. The results for the interim periods are not necessarily indicative of the results to be expected for the fiscal year. Liquidity As of June 30, 2011, the Company had an accumulated deficit of approximately $7.1 million and working capital deficit of $4.9 million principally associated with the reclassification of the Company’s SeriesA-1 Senior Preferred Stock, par value $0.01 per share (the “Series A-1 Preferred Stock”), as a current liability. Additionally, the Company is highly dependent on a line-of-credit financing arrangement. As of June 30, 2011, the Company had $1.7 million available under the Company’s working capital line of credit with Silicon Valley Bank (“SVB”). Although there can be no assurances, based upon the current level of operations, we believe that cash flow from operations, together with borrowings that we expect to be available from our working capital line of credit with SVB, will be adequate to meet future liquidity needs for the next twelve months. Refer to Note 16 of the Notesto Condensed Consolidated Financial Statements for a further discussion. For a description of the Company’s accounting policies, refer to Note 1 of the Notes to Consolidated Financial Statements of the Annual Report on Form 10-K for Paradigm Holdings, Inc. for the year ended December 31, 2010. Restricted Cash Restricted cash, which restrictions are expected to be released within one year, consists principally of cash held in money market accounts securing an outstanding letter of credit issued by SVB to secure the Performance Bond (defined below) issued in favor of a federal agency. Refer to Note 15 of the Notes to Condensed Consolidated Financial Statements for a further discussion. Revenue Recognition Substantially all of the Company's revenue is derived from service and solutions provided to the federal government by Company employees and subcontractors. The Company generates its revenue from three different types of contractual arrangements: (i) time and materials contracts, (ii) cost-plus reimbursement contracts, and (iii) fixed price contracts. Time and Materials (“T&M”). For T&M contracts, revenue is recognized based on direct labor hours expended in the performance of the contract by the contract billing rates and adding other billable direct costs. Cost-Plus Reimbursement (“CP”). Under CP contracts, revenue is recognized as costs are incurred and include an estimate of applicable fees earned. For award based fees under CP contracts, the Company recognizes the relevant portion of the expected fee to be awarded by the client at the time such fee can be reasonably estimated and collection is reasonably assured based on factors such as prior award experience and communications with the client regarding performance. 7 Table of Contents Fixed Price (“FP”). The Company has two basic categories of FP contracts: (i) fixed price-level of effort (“FP-LOE”) and (ii) firm fixed price (“FFP”). ● Under FP-LOE contracts, revenue is recognized based upon the number of units of labor actually delivered multiplied by the agreed rate for each unit of labor. Revenue on fixed unit price contracts, where specific units of output under service agreements are delivered, is recognized as units are delivered based on the specific price per unit. For FP maintenance contracts, revenue is recognized on a pro-rata basis over the life of the contract. ● Under FFP contracts, revenue is generally recognized subject to the provision of the SEC Staff Accounting Bulletin (“SAB”) No. 104, “Revenue Recognition.” For those contracts that are within the scope of Accounting Standards Codification (“ASC”) 605-35, “Revenue Recognition; Construction-Type and Production-Type Contracts,” revenue is recognized on the percentage-of-completion method using costs incurred in relation to total estimated costs. In certain arrangements, the Company enters into contracts that include the delivery of a combination of two or more of its service offerings. Such contracts are divided into separate units of accounting. Revenue is recognized separately in accordance with the Company's revenue recognition policy for each element. Further, if an arrangement requires the delivery or performance of multiple deliveries or elements under a bundled sale, the Company determines whether the individual elements represent "separate units of accounting" under the requirements of ASC 605-25, “Revenue Recognition; Multiple Element Arrangements,” and allocates revenue to each element based on relative fair value. Software revenue recognition for sales of OpsPlanner is in accordance with ASC 985-605, “Software Revenue Recognition.” Since the Company has not yet established vendor specific objective evidence of fair value for the multiple elements typically contained within an OpsPlanner sale, revenue from the sale of OpsPlanner is recognized ratably over the term of the contract. In certain contracts, revenue includes third-party hardware and software purchased on behalf of clients. The level of hardware and software purchases made for clients may vary from period to period depending on specific contract and client requirements. The Company recognizes the gross revenue under ASC 605-45, “Revenue Recognition; Principal Agent Considerations,” for certain of its contracts which contain third-party products and services, because in those contracts, the Company is contractually bound to provide a complete solution which includes labor and additional services in which the Company maintains contractual, technical and delivery risks for all services and agreements provided to the customers, and the Company may be subject to financial penalties for non-delivery. The Company is subject to audits from federal government agencies. The Company has reviewed its contracts and believes there is no material risk of any significant financial adjustments due to government audit. To date, the Company has not had any adjustments as a result of a government audit of its contracts. Deferred revenue relates to contracts for which customers pay in advance for services to be performed at a future date. The Company recognizes deferred revenue attributable to its software and maintenance contracts over the related service periods. Cost of Revenue Cost of revenue for service contracts consists primarily of labor, consultant, subcontract, materials, travel expenses and an allocation of indirect costs attributable to the performance of the contract. Cost of revenue for repair and maintenance contracts consist primarily of labor, consultant, subcontract, materials, travel expenses and an allocation of indirect costs attributable to the performance of the contract. Certain costs are deferred based on the recognition of revenue for the associated contracts. Percentage-of-Completion Contracts The Company records certain construction type contracts, primarily in its mission critical infrastructure area, under the percentage-of-completion method of accounting. Amounts recognized in revenues are calculated using the percentage of construction cost completed, generally on a cumulative cost to total cost basis. Cumulative revenues recognized may be less or greater than cumulative costs and profits billed at any point during a contract’s term. The resulting difference is recognized as “costs and earnings in excess of billings on uncompleted contracts” or “billings in excess of costs and earnings on uncompleted contracts.” When using the percentage-of-completion method, the Company must be able to accurately estimate the total costs it expects to incur on a project in order to record the amount of revenues for that period. The Company continually updates its estimates of costs and the status of each contract with its subcontractors. If it is determined that a loss will result from the performance of a contract, the entire amount of the loss is recognized when it is determined. The impact of revisions in contract estimates is recognized on a cumulative basis in the period in which the revisions are made. 8 Table of Contents Goodwill and Intangible Assets Goodwill represents the excess of cost over the fair value of net assets acquired in business combinations. Pursuant to ASC 350, “Intangibles-Goodwill and Other,” goodwill and intangible assets with indefinite lives are not amortized, but instead are tested for impairment at least annually. ASC 350-30 also requires that identifiable intangible assets with estimable useful lives be amortized over their estimated useful lives, and reviewed for impairment in accordance with ASC 360-10, “Property, Plant, and Equipment.” The Company conducts a review for impairment of goodwill at least annually. Additionally, on an interim basis, the Company assesses the impairment of goodwill and intangible assets whenever events or changes in circumstances indicate that the carrying value may not be recoverable. Factors that the Company considers important which could trigger an impairment review include significant underperformance relative to historical or expected future operating results significant changes in the manner or use of the acquired assets or the strategy for the overall business, significant negative industry or economic trends or a decline in the Company’s stock price for a sustained period. Goodwill and intangible assets are subject to impairment to the extent the Company’s operations experience significant negative results. These negative results can be the result of the Company’s individual operations or negative trends in the Company’s industry or in the general economy, which impact the Company. To the extent the Company’s goodwill and intangible assets are determined to be impaired then these balances are written down to their estimated fair value on the date of the determination. At June 30, 2011, there were no such factors indicating that the Company’s goodwill and intangible assets were impaired. Share-based Compensation The Company follows the provisions of ASC 718, “Compensation-Stock Compensation,”to account for share-based compensation. Option awards are valued at fair value based on the Black-Scholes option-pricing model and the fair value is recognized as an expense on a straight line basis over the requisite service period. Restricted common stock is valued at fair value based on the closing market price on the date of grant. Total share-based compensation expense included in selling, general and administrative expenses in the accompanying condensed consolidated statements of operations was $70 thousand and $81 thousand for the three months ended June 30, 2011 and 2010, respectively. Total share-based compensation expense was $140 thousand and $164 thousand for the six months ended June 30, 2011 and 2010, respectively. On February 15, 2011, the Board of Directors of the Company approved the grant of stock appreciation rights to certain employees of the Company.Each stock appreciation right is in the form of a SAR Warrant (as described further under Note 13). The SAR Warrants were classified as liabilities. The Company is required to reassess at each reporting date whether achievement of a certain performance condition (occurrence of the Liquidity Event) (as defined in the SAR Warrants)) is probable and the Company intends to begin recognizing compensation cost over the required service period if and when achievement of the performance condition became probable. Refer to Note 13 of the Notes to Condensed Consolidated Financial Statements for a further discussion. Valuation of Warrants The Company accounts for the issuance of common stock purchase warrants in accordance with the provisions of ASC 815-40. The Class A Warrants and Class B Warrants issued in connection with the sale of the Company’s SeriesA-1 Preferred Stock, contain a provision that could require cash settlement and that event is outside the control of the Company, and therefore are classified as a liability as of June 30, 2011. The Company assesses classification of put warrants at each reporting date to determine whether a change in classification is required. The Company values put warrants using the Black-Scholes valuation model. Put warrants are valued upon issuance, and re-valued at each financial statement reporting date. Any change in value is charged to other income or expense during the period. Major Customers Nearly all of the Company’s revenue is from federal agencies and 74% and 76% of total revenue was generated from four and three major customers during the three months ended June 30, 2011 and 2010, respectively. For the six months ended June 30, 2011 and 2010, 73% and 77% of total revenue was generated from these major customers, respectively. The Company’s accounts receivable related to these major customers was 72% and 66% of total accounts receivable at June 30, 2011 and at December 31, 2010, respectively. The Company defines major customer by agencies within the federal government. A majority of the Company’s customer concentration is in the Mid-Atlantic states of the United States. 9 Table of Contents Segment Reporting ASC 280, “Segment Reporting” establishes standards for the way that public business enterprises report information about operating segments in annual financial statements and requires that these enterprises report selected information about operating segments in interim financial reports. ASC 280 also establishes standards for related disclosures about products and services, geographic areas and major customers. Management has concluded that the Company operates in one segment based upon the information used by management in evaluating the performance of its business and allocating resources and capital. Recent Accounting Pronouncements – Not Yet Adopted In January 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-01, “Receivables (Topic 310): Deferral of the Effective Date of Disclosure about Troubled Debt Restructurings in Update No. 2010-20”. This ASU temporarily delays the effective date of the disclosures about troubled debt restructurings in Update No. 2010-20 for public entities. The standard is not expected to have a significant impact on the Company’s condensed consolidated financial statements. In April 2011, the FASB issued ASU 2011-02, “Receivables (Topic 310): A Creditor’s Determination Whether a Restructuring Is a Troubled Debt Restructuring”. This ASU clarifies the guidance on a creditor’s evaluation of whether a restructuring constitutes a troubled debt restructuring. ASU 2011-02 is effective for the first interim or annual period beginning on or after June 13, 2011, and should be applied retrospectively to the beginning of the annual period of adoption. The Company believes that the adoption of ASU 2011-02 will not have a material impact on the Company’s condensed consolidated financial statements. In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs”. The amendments in this update result in common fair value measurement and disclosure requirements in U.S. GAAP and IFRSs. Consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. For many of the requirements, the FASB does not intend for the amendments in this update to result in a change in the application of the requirements in Topic 820. Some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements. Other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. ASU 2011-04 is effective during interim and annual periods beginning after December 15, 2011. The Company believes that the adoption of ASU 2011-02 will not have a material impact on the Company’s condensed consolidated finance statements. In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income”. In this update, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. The entity is also required to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement(s) where the components of net income and the components of other comprehensive income are presented. ASU 2011-05 is effective for fiscal years, and interim periods within those years, beginning after December 15. 2011. The Company will adopt ASU 2011-05 on January 1, 2012 and will apply ASU 2011-05 to its future comprehensive income, if any. Recent Accounting Pronouncements – Adopted In December 2010, the FASB issued ASU 2010-28, “Intangibles- Goodwill and Other (Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts (a consensus of the FASB Emerging Issues Task Force)”. This ASU provides guidance on when to perform Step 2 of the goodwill impairment test for reporting units with zero or negative carrying amounts. The Company adopted ASU 2010-28 on January 1, 2011. The adoption of ASU 2010-28 did not materially impact the Company’s condensed consolidated financial statements. In December 2010, the FASB issued ASU 2010-29, “Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations (a consensus of the FASB Emerging Issues Task Force)”. This ASU specifies that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. The Company adopted ASU 2010-29 on January 1, 2011 and will apply ASU 2010-29 to its future acquisitions, if any. 10 Table of Contents 2. FAIR VALUE MEASUREMENTS In accordance with ASC 820, “Fair Value Measurements and Disclosures,” a fair value measurement is determined based on the assumptions that a market participant would use in pricing an asset or liability. ASC 820 also established a three-tiered hierarchy that draws a distinction between market participant assumptions based on (i) observable inputs such as quoted prices in active markets (Level 1), (ii)inputs other than quoted prices in active markets that are observable either directly or indirectly (Level 2) and (iii) unobservable inputs that require the Company to use present value and other valuation techniques in the determination of fair value (Level 3). The following table represents our financial assets and liabilities measured at fair value on a recurring basis and the basis for that measurement: Fair Value Measurement at June 30, 2011 Using: Total Fair Value Measurement Quoted Price in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Put warrants at June 30, 2011 $ Put warrants at December 31, 2010 $ The Company values the put warrants using the Black-Scholes model with the following assumptions: June 30, 2011 December 31, 2010 Exercise price $0.078 & $0.0858 $0.078 & $0.0858 Underlying common stock price $ $ Volatility % % Contractual term 4.66 years 5.2 years Risk free interest rate % % Common stock dividend rate 0
